DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS documents submitted 11/25/2019, 6/9/2020 and 4/5/2021 are acknowledged and have been considered.

Drawings
The drawings submitted 11/25/2019 are acknowledged and acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 11 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 8, 11 and 17-20, it is not clear if Applicant intends to require the dual use trigger in combination with the light pull hammer.  Note that the light pull hammer is not claimed until claim 3.  In claim 9, it is not clear what is intended with the addition of “than the light pull sear”.  Examiner assumes that “close” should be “closer”.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 9, 11, 12, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Horch et al. (U.S. Patent 9,719,744).

In regards to claim 1, Horch et al (henceforth referred to as Horch) disclose a dual use trigger, comprising: a trigger sear configured to engage a hammer notch of a standard hammer; and a light pull sear configured to engage a hammer post of a light pull hammer.  Horch teaches a trigger with two sear engagement surfaces as depicted in figure 9a capable of engaging with multiple hammer types.  Note that no specific hammer is claimed.

In regards to claim 2, Horch discloses that the trigger group further comprising: the standard hammer, wherein the standard hammer is free of features that engage the light pull sear; and wherein the standard hammer comprises a portion configured to engage a disconnect and an extended portion having the hammer notch configured to engage an auto sear.  Horch teaches a “standard” hammer free of some features that may engage the “light pull sear”. 

In regards to claim 4, Horch discloses that the firearm is configured to receive the standard hammer or the light pull hammer.  The firearm disclosed in Horch can receive any of various embodiment hammers.


In regards to claim 8, Horch discloses that the light pull hammer is associated with a lighter pull weight than a pull weight for the standard hammer.  Note that the light pull hammer is not claimed.

In regards to claim 9, Horch discloses that the hammer notch is configured to engage the trigger sear at a location relatively close to a hammer pivot of the hammer notch than the light pull sear.  The hammer “notch” engages a trigger sear surface at a location “close” to a hammer pivot.


In regards to claim 11, Horch does not disclose that the light pull hammer comprises a cutaway portion configured to provide clearance with the trigger sear to prevent the trigger sear from engaging the light pull hammer.  However, the light pull hammer is not claimed.

In regards to claim 12, Horch discloses that the hammer post is configured to extend beneath the light pull sear to control release of the light pull hammer.  The projection on the hammer of Horch extends beneath the trigger sear.


In regards to claim 17, Horch discloses a method of making the firearm of claim 4, the method comprising: receiving a selected one of the standard hammer or the light pull hammer; assembling a trigger group comprising the dual use trigger and the selected one of the standard hammer or the light pull hammer; and inserting the trigger group into a lower receiver of the firearm.  Horch discloses selecting a hammer and assembling a “trigger group” with a trigger and hammer and inserting them into a lower receiver of a weapon.

In regards to claim 18, Horch discloses removing the trigger group from the lower receiver; reassembling the trigger group by replacing either the light pull hammer or the standard hammer with the other; and inserting the reassembled trigger group into the lower receiver.  The assembly of the trigger group into the lower receiver of a rifle of Horch (and disassembly) involves a hammer (standard).  Note that the replacement of a hammer in the Horch reference describes the claimed subject matter.  Further, note that two different hammers are not required.

Allowable Subject Matter
Claims 3, 5-7, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 3, the closest prior art fails to teach or make obvious, including all the limitations of claim 3, that the base claim and any intervening claims, the hammer post is configured to engage the light pull sear on a first side and a disconnect on an opposing second side.  With respect to claim 10, the closest prior art fails to teach or make obvious, including all the limitations of claim 10, the base claim and any intervening claims, a trigger prop configured to be moved rearward from under a rear portion of the dual use trigger so that the trigger sear engages the hammer notch.  With respect to claims 5-7 and 13-16, the closest prior art fails to teach or make obvious, including all the limitations of claims 13-16, the base claim(s) and intervening claims, the semi and fully automatic modes of operation with respect to trigger location and trigger sears.

Summary/Conclusion
Claims 1, 2, 4, 8, 9, 11, 12, 17-20 are rejected and claims 3, 5-7, 13-16 are objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641